Exhibit 10.1

 

EXECUTION VERSION

 

South State Corporation
520 Gervais Street
Columbia, South Carolina 29201

 

January 3, 2017

 

U.S. Bank National Association
as Institutional Trustee

225 Asylum Street, 23rd Floor

Hartford, CT 06103

Attention:  Corporate Trust Services

Southeastern Bank Financial Statutory Trust I

 

Re:          Southeastern Bank Financial Statutory Trust I

 

Ladies and Gentlemen:

 

By virtue of the merger between Southeastern Bank Financial Corporation, a
Georgia corporation (“Southeastern”), and South State Corporation, a South
Carolina corporation (“South State”), pursuant to the Agreement and Plan of
Merger, dated as of June 16, 2016, by and between Southeastern and South State
(the “Merger Agreement”), South State, as the surviving corporation, does hereby
agree, affirm and acknowledge that, effective as of the Effective Time (as
defined in the Merger Agreement), it expressly assumes all the duties,
warranties and obligations of Southeastern under (i) the Junior Subordinated
Debt Securities due December 15, 2035 (the “Debt Securities”) issued pursuant to
the Indenture, dated as of December 5, 2005, between Southeastern and U.S. Bank
National Association, as Trustee (the “Indenture”), (ii) the Indenture,
(iii) the Amended and Restated Declaration of Trust of Southeastern Bank
Financial Statutory Trust I, dated as of December 5, 2005 (the “Declaration”),
among Southeastern, as Sponsor, U.S. Bank National Association, as Institutional
Trustee, the Administrators named therein, and the holders from time to time of
undivided beneficial interests in the assets of the Trust (as defined therein)
and (iv) the Guarantee Agreement, dated as of December 5, 2005 (the
“Guarantee”), between Southeastern, as Guarantor, and U.S. Bank National
Association, as Guarantee Trustee, for the benefit of the Holders (as defined
therein) from time to time of the Capital Securities (as defined therein) of
Southeastern Bank Financial Statutory Trust I.

 

As to all matters relating to the Declaration, this letter shall be governed by,
and construed in accordance with, the laws of the State of Connecticut without
regard to the principles of conflict of laws of the State of Connecticut or any
other jurisdiction that would call for the application of the law of any
jurisdiction other than the State of Connecticut.  Except as set forth in the
immediately preceding sentence, this letter shall be governed by, and construed
in accordance with, the laws of the State of New York without regard to its
conflict of laws principles other than Section 5-1401 of the New York General
Obligations Law.

 

[Signature page follows.]

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

SOUTH STATE CORPORATION

 

 

 

 

 

 

 

By:

/s/ John C. Pollok

 

Name:

John C. Pollok

 

Title:

Chief Financial Officer and Chief Operating Officer

 

[Signature Page to SBFC Trust I Assumption Letter]

 

--------------------------------------------------------------------------------